Exhibit 10.1


[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.










SEVENTH AMENDMENT OF
THE LICENSE AND COLLABORATION AGREEMENT
This SEVENTH AMENDMENT OF THE LICENSE AND COLLABORATION AGREEMENT (this “Seventh
Amendment”) is made and effective as of March 26, 2018 (the “Seventh Amendment
Effective Date”) by and between Miragen Therapeutics, Inc., a corporation
organized and existing under the laws of Delaware, having its principal place of
business at 6200 Lookout Rd., Boulder, CO 80301, USA (“Miragen”) on the first
part, and Les Laboratoires Servier, a corporation organized and existing under
the laws of France, having offices at 50 rue Carnot, 92284 Suresnes cedex France
and Institut de Recherches Servier, a corporation organized and existing under
the laws of France, having offices at 3 rue de la République, 92150 Suresnes,
France (these two entities jointly referred to as “Servier”) on the second part.
Servier and Miragen are referred to in this Agreement individually as a “Party”
and collectively as the “Parties.”
WHEREAS, Miragen and Servier are parties to that certain License and
Collaboration Agreement, dated October 13, 2011 as amended by First Amendment
dated May 13, 2013, Second Amendment dated May 13, 2014, Third Amendment dated
May 28, 2015, Fourth Amendment dated September 22, 2016, Fifth Amendment dated
May 2, 2017, and Sixth Amendment dated September 27, 2017 (the “Collaboration
Agreement”), pursuant to which the Parties established a collaboration for the
research, development and commercialization of products directed at miRNA
targets for the treatment of cardiovascular diseases;
WHEREAS, the Parties wish to amend certain terms and condition of the
Collaboration Agreement, all as set forth below.
NOW THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Seventh Amendment, the
Parties agree as follows:


1.
Unless otherwise indicated, capitalized terms used but not defined herein shall
have the meanings set forth in the Collaboration Agreement.

2.
The Parties have decided to amend and restate the current Development Plan
(Exhibit D) following additional discussions. Therefore, the Parties hereby
replace the prior Development Plan (Exhibit D of the Collaboration Agreement),
as amended by the Fifth Amendment, with the amended and restated Development
Plan and Budget as set forth in Schedule 1 hereto.

3.
The Parties acknowledge that the Development Plan Costs in the amended and
restated Development Plan as set forth in Schedule 1 hereto [*] by [*] the
Development Plan Costs originally expected to be incurred by Miragen included in
the prior Development Plan set forth in Schedule 4 of the Fifth Amendment.



[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------







Therefore, the following section is hereby added to the end of Section 9.3(a) of
the Collaboration Agreement:
“Notwithstanding the foregoing but subject to contingent reimbursement in
accordance with Section 9.3(e), Miragen agrees to be responsible for a portion
of the Development Plan Costs incurred by Miragen starting from the [*], under
the amended and restated Development Plan (as set forth in Schedule 1 of the
Seventh Amendment) during the [*] provided that:
(A) the portion of the Development Plan Cost that Miragen is responsible for [*]
shall [*] as set forth in the Development Budget (summary) table in Schedule 1
of the Seventh Amendment;
(B) the Development Plan Costs (including the portion that Miragen is
responsible for) for [*] may be carried to [*], but the portion of the
Development Plan Costs for which Miragen is responsible [*] shall [*] as set
forth in the Development Budget (summary) table in Schedule 1 of the Seventh
Amendment, provided that the portion of the Development Plan Costs for which
Miragen is responsible for [*] shall [*] (i) [*] during the period from the
Seventh Amendment Effective Date until Continued Development Trigger Point No. 1
is achieved, and (ii) [*] after Continued Development Trigger Point No. 1 is
achieved; and
(C) Miragen shall have no obligation to perform activities under the Development
Plan or incur Development Plan Costs after the submission to Servier and the
JRDC of data mentioned at Section 9.3(e)(1) of the completed [*] portion of the
Phase 1 Clinical Trial included in the amended and restated Development Plan (as
set forth in Schedule 1 of the Seventh Amendment), unless Continued Development
Trigger Point No. 1 is achieved and Servier pays the contingent Development Plan
Costs reimbursement payments set forth in Section 9.3(e)(i).
During the [*], Miragen will invoice Servier for the Development Plan Costs
incurred [*], less the amount that Miragen is responsible for (as set forth in
the Development Budget (summary) table in Schedule 1 of the Seventh Amendment),
to the extent that the maximum aggregate Development Plan Costs Miragen may
invoice to Servier during the [*] (as set forth in Schedule 1 of the Seventh
Amendment) does not exceed [*] (the “Pre-Phase 2 Costs”). For clarity, Servier
shall have no obligation to pay Miragen any amount incurred or invoiced in
excess of the Pre-Phase 2 Costs. For further clarity, Miragen shall have no
obligation to incur costs that would otherwise be billable to Servier under the
Development Plan that exceeds the Pre-Phase 2 Costs.
The Parties acknowledge and agree that the timeline for Phase 1 Clinical Trial
set forth in Schedule 1 of the Seventh Amendment is their best estimate and if
the Development work set forth therein is delayed, then the Development Plan
Costs (including the portion that Miragen is responsible for) shall not change
without both Parties’ approval


[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------







but may be carried forward until completion of such Development Plan work upon
approval by the JRDC.”
4.
The following Section 9.4(e) is hereby added to the Collaboration Agreement:

“9.3(e) Contingent Development Plan Costs Reimbursement Payments:
(i) If the JSC validates that the outcome from the [*] portion of the Phase 1
Clinical Trial included in the amended and restated Development Plan (as set
forth in Schedule 1 of the Seventh Amendment) has met its primary end point
(“Continued Development Trigger Point No. 1”), then Servier shall pay to Miragen
[*] within [*] after such determination to reimburse the Development Plan Cost
incurred by Miragen under Section 9.3(a)The Parties have agreed in principle
that this portion of the Phase 1 Clinical Trial will be deemed to have met its
primary endpoint if MRG-110 is [*] in the [*] portion of the Phase 1 Clinical
Trial. The JRDC will make such determination within [*] following the receipt of
[*] from the [*] portion of the Phase 1 Clinical Trial.
(ii) If the JSC validates that the Development of a Licensed Product directed to
microRNA-92 will proceed into a Phase 2 Clinical Trial (“Continued Development
Trigger Point No.2”), then Servier shall pay to Miragen [*] within [*] after
such determination to reimburse the Development Plan Cost incurred by Miragen
under Section 9.3(a).” based on [*].
5.
This Seventh Amendment amends the terms of the Collaboration Agreement only to
the extent provided above, and the Collaboration Agreement, as so amended and
including all of its other terms and provisions that are not amended, remains in
full force and effect and supersedes, as of the Seventh Amendment Effective
Date, all prior and contemporaneous agreements and understandings between the
Parties with respect to the subject matters of the Collaboration Agreement
covered in this Seventh Amendment. There are no covenants, promises, agreements,
warranties, representations, conditions or understandings, either oral or
written, between the Parties other than as set forth in the Collaboration
Agreement (as further amended by this Seventh Amendment).

6.
This Seventh Amendment may be executed in two (2) or more counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same instrument.



{Signature page follows}


[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties intending to be bound have caused this Seventh
Amendment to be executed by their duly authorized representatives as of the
Seventh Amendment Effective Date.


Miragen Therapeutics, Inc.            Les Laboratoires Servier




By:    /s/ William S. Marshall__        By:    /s/ Eric Falcand______


Name:    William S. MARSHALL        Name:    Eric FALCAND


Title:    President and CEO        Title:    Proxy


            


            
Institut de Recherches Servier






By:    /s/ Emmanuel Canet____


Name:    Emmanuel CANET
Title:    President Research and Development






















[SIGNATURE PAGE OF THE SEVENTH AMENDMENT OF THE LICENSE AND COLLABORATION
AGREEMENT BY AND BETWEEN MIRAGEN THERAPEUTICS, INC. AND LES LABORATOIRES
SERVIER]




[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------









SCHEDULE 1
Exhibit D: Development Plan
[*]


[*]
[*]


[*]
A.
[*]

B.
[*]

C.
[*]



D.
[*]



[*]


[*]


[*]


[*]


[*]


(A)
[*]

[*]


(B)
[*]

[*]


(C)
[*]





[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------









[*]




[*]
[*]
[*]
[*]


[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

